DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response filed 2/15/2021.
Claims 1-2, 4-8, 21, 23-30, 32-37 are currently pending; Claims 21 and 23-29 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman US 5,711,416 in view of Tanaka et al. US 6,568,533.
Regarding claim 1: 
Bauman teaches a contact lens package (FIGS. 6-10), comprising: 
a first package layer (24a-24c);
a second package layer (22a-22c);
a lens receiving area (38a-38c) defined between the first and second package layers; 
a first seal portion (see P1 in annotated FIG. 9 below) between the first and second package layers extending around a periphery of the lens receiving area;
a second seal portion (P2 below);
wherein the second seal portion together with the first seal portion complete a seal around the lens receiving area (see below); and
wherein the first and second seal portions together are formed on at least two different sides of the contact lens package (e.g. at least the front and rear sides as seen below).
Bauman does not teach the second seal portion having a different sealing property than the first seal portion.
Tanaka however, discloses a similar package (FIGS. 1(A) and 1(G), package 1) for holding an object (7) between two foils (2), having a continual circumferential seal comprising: a first heat seal portion (9/10) defining a first boundary portion of the boundary of the object receiving area, the first heat seal portion peelably sealing the first package layer to the second package layer; a second heat seal portion (11) defining a second boundary portion of the boundary of object receiving area and sealing the first package layer to the second package layer, the first heat seal portion and the second heat seal portion (col. 13, lines 9-25).
It would have been obvious to a person having ordinary skill In the art, at the time the invention was made, to modify the lens package of Bauman, by having the second seal portion having a different sealing property than the first seal portion, as taught by Tanaka, since this provides “a peelable package which can easily open up to a predetermined position in an opening direction with a peeling strength abruptly increased at the predetermined position and stop the opening operation at the predetermined position with assuredness, and which can be put into practice readily and inexpensively" (col. 3, lines 46-52). A person having ordinary skill in the art would recognize that this modification would allow the package to be easily opened and disposed of as a single piece.
The combination of Bauman and Tanaka does not teach the first seal portion extending around a periphery of the lens receiving area except for a portion of the periphery where no first seal is present, wherein the portion of the periphery is configured to allow a flow of fluid after the formation of the first seal portion; the second seal portion configured to overlap a portion of the first seal portion, including the portion of the periphery.
However, Examiner takes the position that the claims are drawn to a final product (i.e. FIGS. 3C and 8A-10 of the application's disclosure and the preamble of claim 1), and the gap does not exist in the final product, even if it did exist at some point in the process by which the package was sealed. Therefore, the above limitations which refer to the gap that allows a flow of fluids after a formation of the first seal portion, is not being accorded patentable weight, since the limitations are not part of the final product. Examiner notes that in product by process claims, it has been held that “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. Paragraph [0058] of the submitted specification recites “Due to the small size of the gap, the second stage of sealing will not significantly thermally impact the packaging or its contents.” Thus, even if the small gap portion had a microstructural difference compared to the other portions, the disclosure states it has an insignificant effect on the final product, and thus the product by process rationale is proper. Also, the second seal portion is described in the disclosure as a having a greater seal 

    PNG
    media_image1.png
    286
    515
    media_image1.png
    Greyscale

Regarding claim 2: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein the first seal portion comprises a releasable seal between the first and second package layers, and the second seal portion comprises a permanent seal between the first and second package layers (Tanaka, col. 13, lines 9-25; col. 3, lines 46-52).
Regarding claim 4: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein the second seal portion provides a greater seal strength between the first and second package layers than a seal strength provided by the first seal portion (Tanaka, col. 13, lines 9-25; col. 3, lines 46-52).
Regarding claim 5: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein the first seal portion is formed on a first side (Bauman, see FIG. 9 above, left side) of (right side) of the second package layer; and wherein the first side faces a first direction and the second side faces a second direction that is orthogonal to the first direction (see portions P1 and P2 above).
Regarding claim 6: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 5, as discussed above, wherein the first side is contiguous with the second side (see annotated figure above).
Regarding claim 7: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 6, as discussed above, wherein the first package layer includes a peel start (e.g. Bauman, col. 3, lines 33-37); wherein the peel start is disposed opposite the portion of the periphery (see statement regarding product by process limitations above).
Regarding claim 30: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein; the first seal portion is formed on a first side (Bauman, see FIG. 9 above, left side) of the second package layer; the second seal portion is formed on a second side (right side) of the second package layer; the second package layer comprises an insertion gap  (e.g. FIG. 9,  recessed portion 28c), the insertion gap being defined by a recessed surface of the first side of the second package layer and the second side of the second package layer; and the first seal portion defining the portion of the periphery at or adjacent the insertion gap (see statement regarding product by process limitations above).
Regarding claim 31: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 30, as discussed above, wherein the insertion gap comprises a recessed surface of the second package layer (e.g. 28c is recessed compared to 38c and 22c).
claim 32: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 30, as discussed above, wherein the first side of the second package layer and the second side of second package layer define substantially orthogonal surfaces of the second package layer (see substantially orthogonal portions P1 and P2 above).
Regarding claim 33: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 30, as discussed above, wherein the insertion gap is configured to receive an applicator for introduction of a solution into the lens receiving area (area 28c is sized to be filled with a saline solution which would come from some type of applicator; e.g. see 34 in FIG. 5).
Regarding claim 34: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein the second package layer is configured to maintain the contact lens (32c) in an arrangement with an anterior surface of the lens facing the second package layer (shown in FIG. 10).
Regarding claim 8: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 34, wherein the lens receiving area includes a floor; the floor including a flat base portion (see B in annotated FIG. 9 below), a taper portion (T) extending from the flat base portion towards the peel start thereby narrowing a cross-section of the lens receiving area, and a protrusion (P) formed in the taper portion; the protrusion extending into the lens receiving area.

    PNG
    media_image2.png
    455
    769
    media_image2.png
    Greyscale

Regarding claim 35: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 8, as discussed above, wherein the protrusion includes a first side (to the left of P) and a second side (to the right of P), the first side being deeper relative to the first package layer, than the second side (envisaged in FIG. 10).
Regarding claim 36: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein the second package layer comprises a polymer boat structure (38a-38c may be considered a boat structure, made of a polymer (col. 4, lines 29-34)).
Regarding claim 37: 
The combination of Bauman and Tanaka teaches the contact lens package of claim 1, as discussed above, wherein the at least two different sides meet along an edge (dashed line in first annotated FIG. 9 above), and the seal completed around the lens receiving area by the first and second seal portions extends over the edge.
Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive, and Examiner’s previous responses are applicable to those issues. Examiner has carefully considered the declaration submitted by the inventor, and appreciates the additional background information. However, Examiner takes the position that the disclosure and figures do not show or discuss a final product having a third, “portion of the periphery” (the “gap” addressed previously), that has different sealing characteristics. While Examiner understands that packaging products in general have unique thermal histories based on their particular manufacturing processes, the application as filed does not appear to discuss many of the details described in the declaration, such as references to semi-crystalline powders and thermal histories, and thus their importance relating to the gap portion appears to be irrelevant when examining the final product. In fact, paragraph [0058] of the submitted specification recites
“Due to the small size of the gap, the second stage of sealing will not significantly thermally impact the packaging or its contents.”
Thus, even if the small gap portion had a microstructural difference compared to the other portions, the disclosure states it has an insignificant effect on the final product. One would not expect this thermal history in that “small” area to alter the product’s look or usefulness, and the disclosure as filed certainly does not speak to any benefit for its existence. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. Because of the lack of disclosure regarding the effect of the gap portion’s seal characteristics and thermal history on the final product, its absence in the drawings, and in combination with the statement from [0058] above (i.e. it has an insignificant effect on the final product), Examiner maintains that the claims are being properly treated as product-by-process claims. Examiner notes that there would be no reasonable way to identify similar insignificant manufacturing process artifacts in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2/26/2020